Title: From Alexander Hamilton to James McHenry, 1 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            NY. Feby March 1st. 1800
          
          I send you some accounts an account which have has been forwarded to me by Captain McClellen. The Court Martial of which the Captain attended sat in this place, and the facts which form the basis of the account are true.
          I send you likewise some accounts of Lieutenant Leonard, and you will do with direct with respect to them what shall seem to you proper.
          Proceedings of Courts Martial in capital cases have been transmitted to your Department, and some of them remain still to be decided on. In the mean time the persons condemned convicted are lying in prison—It is very desirable that cases of this nature should receive a speedy determination—
          Enclosed are recommendations which have been sent me by General Wilkinson, and also Proceedings of a Court Martial which sat at Fort Jay
          W—
          S of War—
        